Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable.  The prior art of record does not teach from claim 1, a lighting apparatus comprising: a liquid crystal device that transmits the laser light 5from the laser light source and diffracts the laser light; the phosphor unit including a first phosphor of a first color and a second 10phosphor of a second color differing from the first color, wherein the liquid crystal device controls an angle of the laser light and selects one of the first phosphor or the second phosphor.  Claims 2-10 collectively depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 7, 2020 and September 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  HIKMET et al (US 2015/0176777 A1) show in Figs.10A-10B use of PDLC but for sheilding domains 104a, 104b being either transmissive or blocking, parag.0082 describes liquid crystal devices, such as polymer dispersed liquid crystal (PDLC) devices or liquid crystal gel devices, in-plane switching electrophoretic devices, electrochromic devices and electrowetting devices, in parag.0022 the solid state light source of the light emitting arrangement being a light emitting diode (LED) or laser diode, where the primary light in the wavelength range of from 200 nm to 460 nm, or in parag.0071 in the range of 440 to 460 nm.  IWANE (US 2008/0291390 A1) shows a color temperature conversion element/device and illuminator in Fig.1 described in ¶0039 as illuminator 100, . 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 25, 2021
AC